Name: Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: trade;  plant product;  international trade;  tariff policy;  executive power and public service;  economic geography
 Date Published: nan

 Avis juridique important|32003R0638Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) Official Journal L 093 , 10/04/2003 P. 0003 - 0009Commission Regulation (EC) No 638/2003of 9 April 2003laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 411/2002(2), and in particular Article 9(2) thereof,Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98(3), and in particular Article 5 thereof,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community, hereinafter called the "OCT Decision"(4), and in particular the seventh subparagraph of Article 6(5) of Annex III thereto,Whereas:(1) Regulation (EC) No 2286/2002 implements the arrangements for imports from the ACP States made as a result of the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000(5). Article 1(3) of that Regulation introduces general arrangements for reducing customs duties on the products listed in Annex I thereto and specific arrangements for reducing customs duties on certain products covered by tariff quotas listed in Annex II thereto. Provision is made for annual quotas of 125000 tonnes of rice, in husked rice equivalent, and 20000 tonnes of broken rice.(2) Decision 2001/822/EC provides that ACP/OCT cumulation of origin within the meaning of Article 6(1) and (5) of Annex III thereto is to be allowed for a total annual quantity of 160000 tonnes in husked-rice equivalent, for products falling within CN code 1006. To begin with, import licences covering 35000 tonnes from that total quantity are issued to the OCTs each year, and import licences for a further 10000 tonnes are issued for the least developed OCTs.(3) To ensure that these import arrangements are properly managed, the detailed rules for issuing import licences for rice originating in the ACP States and OCTs should be laid down in a single text. Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed implementing rules for imports of rice originating in the ACP States or the overseas countries and territories (OCTs)(6) should therefore be repealed.(4) For the purposes of administering the tariff quotas concerned, the general rules laid down in Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(7), as last amended by Regulation (EC) No 2333/2002(8), and Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(9), as last amended by Regulation (EC) No 2299/2001(10), shall apply in cases not covered by the specific rules in this Regulation.(5) The issue of import licences is to be staggered over the year in periods fixed to ensure balanced market management. Arrangements are needed for carrying unused quantities forward from one period to the next.(6) Duty may be reduced on condition that the exporting ACP State collects an export charge equivalent to the duty reduction, as provided for in Annex II to Regulation (EC) No 2286/2002. Detailed rules should be laid down to proof that the charge has been paid.(7) Imports must be covered by import licences issued on the basis of an export licence issued by bodies authorised by the ACP States and OCTs.(8) Licences not used by the least developed OCTs must be made available to the Netherlands Antilles and Aruba, without precluding the possibility of carrying quantities forward to subsequent periods in the year.(9) In order to ensure proper administration of the quotas provided for in Regulation (EC) No 2286/2002 and Decision 2001/822/EC, importers should be required to lodge a security when applying for an import licence, and should be subject to certain other requirements. Quotas should also be staggered over the year and the term of validity of licences should be specified.(10) To allow optimal management of the tariff quotas concerned, this Regulation should apply from 1 April 2003.(11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:CHAPTER ISUBJECTArticle 1This Regulation lays down detailed rules for administering the import licence arrangements for an overall quota of 160000 tonnes of rice, in husked-rice equivalent, originating in the ACP States and overseas countries and territories (OCTs) in accordance with Article 1(3) and Annexes I and II to Regulation (EC) No 2286/2002 and Article 6(5) of Annex III to Decision 2001/822/EC, and for an overall quota of 20000 of broken rice originating in the ACP States in accordance with Article 1(3) and Annex II to Regulation (EC) No 2286/2002.CHAPTER IIIMPORTS OF RICE ORIGINATING IN THE ACP STATESArticle 2Imports into the Community of rice falling within CN codes 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30, originating in the ACP States shall benefit from a reduction in import duties under a quota of 125000 tonnes of rice in husked-rice equivalent, on presentation of an import licence.Article 31.>TABLE>2. Any quantities of a tranche not covered by licence applications shall be carried forward to the next tranche in accordance with Article 13.Article 4Imports into the Community of broken rice falling within CN code 1006 40 00 originating in the ACP States shall benefit from a reduction in import duties under a quota for 20000 tonnes on presentation of an import licence.Article 51.>TABLE>2. Any quantities of a tranche not covered by licence applications shall be carried over to the next tranche.Article 6The duty reduction provided for in Annex II to Regulation (EC) No 2286/2002 shall apply to the amount of customs duty fixed by the Commission in accordance with the procedure provided for in Article 4 of Commission Regulation (EC) No 1503/96(11).Article 71. The duty reduction provided for in Annex II to Regulation (EC) No 2286/2002 shall apply only to imports of rice for which the exporting country has levied an export charge equal to the difference between the customs duty applicable on imports of rice from third countries and the amount fixed under Article 6 of this Regulation.The customs duty shall be that applying on the day the licence application is lodged.2. Proof that the export charge has been collected shall be provided by the indication of the amount in national currency and the insertion by the customs authorities of the exporting country of one of the statements below, together with the signature and stamp of the customs office, in section 12 of the export licence in accordance with the specimen in Annex I, issued by the exporting country:- Gravamen percibido a la exportaciÃ ³n del arroz- SÃ ¦rafgift, der opkrÃ ¦ves ved eksport af ris- Bei der Ausfuhr von Reis erhobene Sonderabgabe- Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã  Ã Ã Ã Ã ¿Ã  ÃÃ ¿Ã Ã µÃ ¹Ã ÃÃ Ã ¬Ã Ã Ã µÃ Ã ±Ã ¹ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã ¿Ã Ã Ã Ã ¶Ã ¹Ã ¿Ã - Special charge collected on export of rice- Taxe spÃ ©ciale perÃ §ue Ã l'exportation du riz- Tassa speciale riscossa all'esportazione del riso- Bij uitvoer van de rijst opgelegde bijzondere heffing- Direito especial cobrado na exportaÃ §Ã £o do arroz- Riisin viennin yhteydessÃ ¤ perittÃ ¤vÃ ¤ erityismaksu- SÃ ¤rskild avgift fÃ ¶r risexport.3. If the export charge collected by the exporting country is less than the duty reduction applied under Article 6, the reduction shall be restricted to the amount collected.4. If the export charge collected is in a currency other than that of the importing Member State, the exchange rate to be used to calculate the amount of charge actually collected shall be the rate registered on the most representative currency exchange or exchanges in that Member State on the date when the customs duty is fixed in advance.Article 8As an exception to Article 6 of Regulation (EC) No 1162/95 and pursuant to Article 23(2) of Regulation (EC) No 1291/2000, import licences for husked, milled and semi-milled rice and broken rice shall be valid from their actual day of issue until the end of the third month following.However, they shall not be valid beyond 31 December of the year of issue.CHAPTER IIIIMPORTS OF RICE WITH ACP/OCT CUMULATION OF ORIGINArticle 9Imports into the Community of rice originating in the overseas countries and territories (OCTs) shall be exempt from customs duties under a quota of 35000 tonnes of rice, in husked-rice equivalent, of which 25000 tonnes shall be reserved for the Netherlands Antilles and Aruba and 10000 for the least developed OCTs, on presentation of an import licence.Article 101. Import licences as referred to in Article 9 shall be issued for the following tranches each year, in husked-rice equivalent:(a)>TABLE>(b)>TABLE>2. Quantities of rice at stages of processing other than husked rice shall be converted at the rates laid down in Article 1 of Commission Regulation No 467/67/EEC(12).Article 111. Applications for import licences must be accompanied by the original of an export licence, drawn up in accordance with the specimen in Annex I, issued by the bodies responsible for issuing EUR.1 certificates.2. Any quantities of a tranche not covered by licence applications shall be carried over to the next tranche.3. With regard to the October tranche, in the event that the licence applications lodged for imports with an ACP/least developed OCT cumulation of origin do not cover the full quantity available, the remaining quantity may be used to import products originating in the Netherlands Antilles or Aruba.Article 12As an exception to Article 6 of Regulation (EC) No 1162/95 and pursuant to Article 23(2) of Regulation (EC) No 1291/2000, import licences for husked, milled and semi-milled rice and broken rice shall be valid from their actual day of issue until 31 December of the year of issue.CHAPTER IVCOMMON DETAILED RULESArticle 13Applications for a licence to import rice originating in the ACP States falling within the CN codes listed in Article 2 and rice originating in the OCTs falling within CN code 1006 may be lodged for quantities carried over as referred to in Article 3(2).If the licence applications submitted for imports originating in the ACP States or with an ACP/OCT cumulation of origin do not cover the full quantities available, the balance of the October tranche referred to in Article 3(1) may be used to import products originating in the OCTs, up to the maximum of 160000 tonnes referred to in Article 1.Article 14The procedure applicable to import licence applications and licences shall be that laid down in Regulations (EC) No 1162/95 and No 1291/2000, except where this Regulation provides otherwise.Article 151. Licence applications shall be lodged with the competent authority in the Member State concerned during the first five working days in the month corresponding to each tranche.2. Licence applications must be submitted by natural persons or legal entities who, in at least one of the three calendar years preceding the date of submission of the application, have been engaged in importing or exporting rice and entered in a public register of a Member State.Proof of commercial importing or exporting shall be furnished by producing at least two duly endorsed import or export licences delivered or granted to the applicant, or customs declarations as applicable.3. Applicants may submit only one licence application in the Member State where they are entered in a public register. Where several applications are submitted by the same party in one or more Member States, none of those applications shall be admissible.4. Licence applications may be submitted for no more than the maximum quantity laid down for each tranche or origin. However, the quantity applied for under each tranche and origin shall not exceed 5000 tonnes in husked-rice equivalent.Article 161. The country of provenance and the country of origin shall be indicated in sections 7 and 8 of import licence applications and licences, and the entry "Yes" marked with a cross.2. In Section 20 of import licence applications, applicants shall indicate the tranche for which they are submitting the application. One of the following entries shall be made:- ACP (Article 3(1) of Regulation (EC) No 638/2003),- ACP broken rice (Article 5(1) of Regulation (EC) No 638/2003),- OCTs (Article 10(1)(a) of Regulation (EC) No 638/2003),- OCTs (Article 10(1)(b) of Regulation (EC) No 638/2003),- ACP + OCTs (Article 13 of Regulation (EC) No 638/2003).3. Section 24 of licences shall bear one of the following entries:(a) for imports originating in the ACP States:- Derecho de aduana reducido hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) n ° 638/2003]- Nedsat told op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 638/2003)- ErmÃ ¤Ã igter Zollsatz bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 638/2003)- Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 638/2003]- Reduced duty up to the quantity indicated in Sections 17 and 18 of this licence (Regulation (EC) No 638/2003)- Droit rÃ ©duit jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [RÃ ¨glement (CE) n ° 638/2003]- Dazio ridotto limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [Regolamento (CE) n. 638/2003]- Verminderd douanerecht voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 638/2003)- Direito reduzido atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 638/2003]- Tulli, joka on alennettu tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 638/2003)- Tullsatsen nedsatt upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 638/2003)(b) for imports originating in the OCTs:- ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) n ° 638/2003]- Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 638/2003)- Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 638/2003)- Ã Ã Ã µÃ »Ã Ã  Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 638/2003]- Exemption from customs duty up to the quantity indicated in Sections 17 and 18 of this licence (Regulation (EC) No 638/2003)- Exemption du droit de douane jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [RÃ ¨glement (CE) n ° 638/2003]- Esenzione del dazio doganale limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [Regolamento (CE) n. 638/2003]- Vrijgesteld van douanerecht voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 638/2003)- IsenÃ §Ã £o de direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 638/2003]- Tullivapaa tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 638/2003)- Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 638/2003).Article 171. Within two working days of the closing date for the submission of licence applications, the Member States shall notify the Commission, by fax or electronic mail, of the quantities covered by import licence applications, broken down by eight-digit CN code per tranche and country of origin, the number of each licence and the name and address of the applicant.Notifications shall be made in accordance with the specimen in Annex II, even where no applications have been lodged in a Member State.2. Within 10 days of the final date for notification as referred to in paragraph 1, the Commission shall:(a) decide to what extent applications may be accepted. Where the quantities applied for exceed those available for the tranche and origin in question, it shall set a percentage reduction to be applied to each application;(b) fix the quantities available for the next tranche.3. Where the quantity for which a licence is to be issued is less than 20 tonnes after application of the percentage reduction referred to in paragraph 2(a), the licence application may be withdrawn within two working days following the date of entry into force of the Regulation fixing that percentage. The security shall be released immediately.4. Within three working days following the date of entry into force of the Regulation adopted under paragraph 2(a), import licences shall be issued for the quantities covered by applications or the quantities remaining after application of the percentage reduction fixed in that Regulation.Article 18As an exception to Article 10 of Regulation (EC) No 1162/95, the amount of the security required on submission of import licence applications shall be EUR 46 per tonne.Where the quantity for which the import licence is issued is less than that applied for, the amount of the security shall be reduced proportionately.Article 19As an exception to Article 9 of Regulation (EC) No 1291/2000, rights deriving from import licences shall not be transferable.Article 20Article 35(6) of Regulation (EC) No 1291/2000 shall apply.Article 21The Member States shall notify the following information to the Commission by fax or electronic mail in accordance with the specimen in Annex II to this Regulation:(a) no later than two working days after their issue, the quantities, broken down by eight-digit CN code and country of origin, covered by the import licences issued, the date of issue, the number of the export licence where applicable, the number of the import licence issued and the name and address of the holder;(b) no later than two months after expiry of the period of validity of each licence, the quantities actually released for free circulation, broken down by eight-digit CN code and by country of origin, the date of release for free circulation, the number of the licence used and the name and address of the holder.Such notifications must also be made where no licence has been issued and no imports have taken place.CHAPTER VREPEAL AND FINAL PROVISIONSArticle 22Regulation (EC) No 2603/97 is hereby repealed.Article 23This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 348, 21.12.2002, p. 5.(4) OJ L 314, 30.11.2001, p. 1.(5) OJ L 317, 15.12.2000, p. 3.(6) OJ L 351, 23.12.1997, p. 22.(7) OJ L 117, 24.5.1995, p. 2.(8) OJ L 349, 24.12.2002, p. 24.(9) OJ L 152, 24.6.2000, p. 1.(10) OJ L 308, 27.11.2001, p. 19.(11) OJ L 189, 30.7.1996, p. 71.(12) OJ 204, 24.8.1967, p. 1.ANNEX ISpecimen export licence as referred to in Article 7 and Article 11(1) of Regulation (EC) No 638/2003>PIC FILE= "L_2003093EN.000802.TIF">ANNEX IIRICE - REGULATION (EC) No 638/2003>PIC FILE= "L_2003093EN.000902.TIF">